Citation Nr: 0033314	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-42 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD), to include 
the issue of entitlement to an effective date earlier than 
November 3, 1994 for the award of a 100 percent rating for 
PTSD.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
1991 and June 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Originally, the veteran's appeal included the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  However, in written statements 
received at the RO in February 1995 and March 1995, the 
veteran withdrew his appeal as to that issue.  Therefore, 
this issue is not currently before the Board.  See 38 C.F.R. 
§ 20.204 (2000).  

In an August 1993 statement, the veteran requested a personal 
hearing.  The veteran's representative at that time later 
canceled the hearing scheduled in January 1994.  
Correspondence from the veteran's attorney representative 
dated in January 1999 indicated that the veteran waived any 
prior requests for a hearing.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Prior to November 4, 1993, the record reveals subjective 
and objective evidence of depression, anxiety, anger, and 
impaired judgment and insight.  There is also evidence of 
nightmares, flashbacks, and other manifestations typically 
associated with PTSD.  The veteran variously reports becoming 
unemployed in July 1991 and October 1991.  He maintained a 
long-term romantic relationship, lasting at least ten years, 
through about November 1992.  

3.  The evidence does not demonstrate virtual isolation from 
the community or incapacitation from psychoneurotic symptoms 
such as thought disorder, cognitive impairment, 
hallucinations, delusions, or impaired concentration.  There 
is no medical evidence of record prior to November 3, 1994 
establishing that the veteran was unemployable due to PTSD 
symptomatology.  

4.  Prior to November 3, 1994, the veteran's PTSD is 
productive of no more than definite social and industrial 
impairment.   
  
CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD prior to November 3, 1994, or an effective date 
earlier than November 3, 1994 for the award of a 100 percent 
rating for PTSD, have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400, 4.1-4.7, 4.21 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, the Board is 
satisfied that the RO has completed all necessary 
development.   

Procedural Background

The RO denied the veteran's claim for a nervous disorder in 
August 1972.  It denied his claims for post-traumatic stress 
neurosis in October 1981 and December 1987.  

The RO received from the veteran another claim for service 
connection for PTSD in November 1990.  In a September 1991 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent initial disability rating effective 
from the date of the claim.  The veteran timely appealed the 
amount of the disability evaluation.

In a June 1994 rating decision, the RO increased the 
disability evaluation for PTSD to 100 percent, apparently 
based on a 70 percent schedular rating with individual 
unemployability.  It established an effective date of the 
award as November 4, 1993, the date of a private evaluation.  
The veteran timely appealed the assigned effective date for 
the total disability rating.  

Factual Background

A June 1991 VA examination report indicated that the veteran 
was a truck driver.  He veteran reported having nightmares 
twice a week, anger, sadness, grief, depression, decreased 
sex drive, and sleep disturbance.  He denied significant 
alcohol use.  He had lived with a significant other for the 
past nine years.  The diagnosis was rule out PTSD.  

The veteran was afforded a full VA psychiatric examination in 
July 1991.  He related that he used drugs and alcohol heavily 
after service, though he had been sober for two years.  His 
work history was erratic.  He had left jobs due to anger or 
minor frustrations.  He was currently employed as a truck 
driver.  The veteran had been divorced three times.  He had 
been living with a woman for nine years, though the 
relationship was strained.  Additional subjective complaints 
included exaggerated startle response and psychologic and 
physiologic distress when he heard jets or helicopters 
overhead.  The examiner commented that, after an initial 
period of apprehension and anxiety, the veteran was able to 
relate in a friendly and cooperative manner.  Mental status 
examination was significant for constricted mood and 
constricted, occasionally inappropriate, affect.  Judgment 
was episodically impulsive and unreliable.  Insight was 
sorely lacking concerning the ability to cope with his 
feelings.  His speech was coherent and goal-directed.  The 
assessment was chronic, moderately severe PTSD.    

According to VA outpatient records, the veteran presented in 
July 1991 for treatment of PTSD.  He had never been married 
and was unemployed.  The veteran had a history of drug and 
alcohol abuse and continued to drink occasionally.  He had 
been living with a woman for nine years.  His complaints 
included sleep disturbance and irritability.  Mental status 
examination was negative.  The assessment was rule out PTSD, 
cocaine abuse by history, alcohol abuse in remission, and 
antisocial personality traits.  Notes dated in February 1992 
reflected additional complaints including decreased 
motivation, concentration, and self-esteem.  The veteran was 
prescribed an antidepressant in March 1992.  He reported 
having flashbacks and increasing stress.  According to notes 
dated in April 1992, the veteran stopping taking the 
medication after about two weeks due to side effects.  
Subsequent progress notes revealed continued anxiety and 
depression.    

In June 1992, the veteran was admitted to the VA Brief 
Treatment Program in a PTSD unit.  His complaints included 
depression, intermittent suicidal ideation, insomnia, anger, 
and difficulty getting along with other people, dealing with 
authority, and maintaining employment.  He was currently 
unemployed.  Mental status examination at admission was 
essentially negative.  During the admission, the veteran 
participated in several therapies, though he had some 
problems accepting some hospital policies and dealing with 
other patients.  The veteran agreed to an early discharge in 
July 1992.  Although he continued to have PTSD symptoms, he 
had shown some improvement and gained some coping skills.        

VA outpatient notes dated in August 1992 indicated that the 
veteran left the PTSD program depressed and began drinking 
again.  He needed to get a job.  The physician noted signs of 
depression, including tearfulness, chronic fatigue, and 
decreased self-esteem, appetite, and sleep.  He had suicidal 
ideation without plan or intent.  The physician began a trial 
of Prozac.  When he returned in September 1992, there was 
symptomatic improvement.   

In his September 1992 substantive appeal, the veteran related 
that he had never been married.  He was unable to maintain a 
relationship because he talked in his sleep, had nightmares, 
and had attacked his sleep partner.  He isolated himself 
because he could not subject another person to those 
conditions.  The veteran denied having gainful employment 
since October 1991 due to PTSD.  He had worked at over 125 
jobs in the past 20 years, each job lasting less than one 
year.  He would resign or be fired due to altercations with 
supervisors.  The veteran did not apply for work because he 
did not want to be told what to do and could not maintain 
employment due to frustration and an inability to interact 
with others.  The veteran lived by himself and had no 
neighbors or relationships with other people.  

A September 1992 Disability Determination by the Social 
Security Administration (SSA) indicated that the veteran was 
not considered to be disabled for SSA benefits purposes.  The 
primary and secondary diagnoses were reactive dysthymia and 
diabetes mellitus, respectively.   

The veteran was afforded a VA psychiatric examination in 
November 1992.  The examiner noted that she reviewed the 
veteran's claims folder and medical records for the 
examination.  She discussed the prior medical evidence, 
including inconsistencies in his reports of in-service 
events, post-service substance use, and current social 
functioning.  The veteran reported that he had never been 
married, though he had several common-law relationships.  He 
had recently ended a 10-year relationship.  The veteran's 
work history was unchanged.  He explained that he had held 
most jobs for three or four months.  He conceded that he 
sometimes quit after tiring of the long hours.  He could no 
longer work because he could not stand being around people.  
The veteran related that he did not have many close 
relationships and had stopped going to the Vet Center.  
Although he reported that he did not use drugs anymore, he 
later stated that he occasionally smoked marijuana and had 
had a beer about one week before.  The veteran's subjective 
complaints were essentially unchanged.  Although he 
reportedly spent most of his time alone, the veteran also 
described a typical day as including going into town or a 
friend's house, to the grocery store, or to the library.  In 
addition, he had recently gone fishing.  The veteran also 
read and watched television and cooked his own meals.  

The examiner observed that the veteran was oriented, neatly 
dressed, and well groomed.  He was cooperative but guarded in 
his answers.  The veteran's mood was euthymic and his affect 
was appropriate and full.  He appeared to become somewhat 
irritated when pressed for detailed responses.  Memory was 
intact.  Speech was spontaneous.  Although historically 
questionable, his judgment was appropriate on examination.  
Insight was clearly limited.  Thought processes were 
generally logical and goal-oriented.  There was no evidence 
of cognitive impairment, deficiencies of concentration, 
hallucinations, delusions, anxiety, motor tension, autonomic 
hyperactivity, vigilance, scanning, or homicidal or suicidal 
ideation.  

The diagnosis was PTSD by history, not seen on examination, 
cocaine dependence by history, marijuana abuse, and alcohol 
abuse.  The examiner included an Axis II diagnosis of 
personality disorder not otherwise specified with antisocial, 
narcissistic, and dependent features.  She commented that the 
psychiatric disorders caused mild to moderate impairment of 
the veteran's social and occupational functioning.  The 
examiner explained that a diagnosis of PTSD could not be 
established in the absence of documented evidence of a 
traumatic event and the absence of any objective clinical 
evidence of a present anxiety disorder.  She stated that the 
diagnosed personality disorder and the history of substance 
abuse likely accounted for the historical impairment in 
social and occupational functioning.  

The RO received a December 1992 statement from a social 
worker at the Vet Center, where the veteran had been a client 
since 1985.  He related that the veteran's participation in 
therapy was sporadic, that his reported military history was 
inconsistent, and that he was noncompliant with treatment.  
He added that, given the veteran's history of substance abuse 
and legal problems, a diagnosis of a personality disorder was 
more appropriate than a diagnosis of PTSD.      

Review of the Vet Center records dated from October 1989 to 
December 1992 generally confirmed the information reported by 
the social worker, including a specific assessment of 
passive-aggressive tendencies.  In addition, the records 
reflected concerns by the counselors that the veteran was 
jumping from one counselor to another and one VA facility to 
another, as well as focusing on his disability evaluation and 
other issues not related to treating his PTSD.  Subjective 
complaints reflected in the Vet Center records included 
depression, anxiety, sleep disturbance, anger, tension, panic 
attacks, and social isolation.  An Initial Social History 
Questionnaire completed in January 1992 by the veteran's 
significant other, with whom he lived, indicated that the 
veteran had never married and had one child who did not live 
with him.  He was unemployed.  The veteran had experienced 
serious depression and had threatened to harm himself.  The 
respondent related that the veteran had relationship problems 
primarily due to financial issues.  She stated that, in the 
nine years she had known him, the veteran probably had more 
than 20 jobs, only one of which lasted a whole year.  His 
interests included fishing, hunting, singing, watching 
television, and reading books about Vietnam.      

In an April 1993 statement, the veteran denied offering 
inconsistent information concerning his military service.  He 
asserted that personal problems between him and the Vet 
Center social worker prompted the December 1992 negative 
statements.  

VA outpatient medical records dated from September 1992 to 
May 1993 reflected numerous canceled mental hygiene center 
appointments.  Notes dated in February 1993 showed that the 
veteran reported isolating himself in a cabin miles away from 
the road.  He continued drinking and smoking marijuana, which 
he attributed to feelings associated with PTSD.  He added 
claustrophobia to his previous subjective complaints.  Notes 
of a mental status examination in April 1993 revealed 
findings of mild depression, anger, sadness, and labile 
affect, as well as reports of panic attacks.  About two weeks 
later in April 1993, the veteran thought he needed to be 
hospitalized for his continued symptoms.  Notes from an 
initial visit with a new physician in May 1993 reflected 
findings of severe anxiety and depressed mood and as 
assessment of severe PTSD.   

Analysis

Generally, the effective date of an evaluation and award 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).    

Entitlement to a specific disability rating is determined by 
applying the facts in a case to the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the veteran appealed the initial disability 
rating of 30 percent effective from the date of the November 
1990 claim.  He also appealed the effective date for the 100 
percent rating awarded effective November 3, 1994.  He 
essentially contends that the total evaluation is warranted 
effective from 1990.  Therefore, resolution of both issues on 
appeal necessarily turns on determining whether there is 
factual entitlement to a rating greater than 30 percent at 
any time prior to November 3, 1994.         

Again, the veteran's PTSD is evaluated as 30 percent 
disabling prior to November 4, 1993 under Diagnostic Code 
(Code) 9411.  38 C.F.R. § 4.132 (1996).  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. pt. 4).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, because the time period at issue is prior 
to the effective date of the amended regulations, the Board 
need not consider those amendments.  

A 30 percent rating is assigned for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  See VAOGCPREC 9-93 
("definite" should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large).  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996).   

The record in this case reveals subjective and objective 
evidence of depression, anxiety, anger, and impaired judgment 
and insight.  However, there is no evidence of record showing 
incapacitation due to psychoneurotic symptoms such as thought 
disorder, cognitive impairment, hallucinations, delusions, or 
impaired concentration.  In addition, despite the veteran's 
assertions, he does not appear to be isolated from the 
community.  In fact, during the November 1992 VA examination, 
he related that he typically went to the store, the library, 
or a friend's house.  He also maintained a ten-year romantic 
relationship through about November 1992.    

Moreover, although the veteran variously reported being 
unemployed in July 1991 and October 1991, there is no medical 
evidence of record prior to November 3, 1994 showing that the 
veteran was unemployable due to PTSD symptomatology.  In 
fact, the SSA found in September 1992 that the veteran's 
psychiatric and physical disorders were not disabling.   

Finally the November 1992 VA examiner, after conducting a 
thorough review of the claims folder and medical records, 
determined that the veteran suffered only mild to moderate 
social and occupational impairment due to disorders other 
than PTSD.  Vet Center records, which reflect a long history 
of contact and counseling, also suggested that the veteran 
suffered from a psychiatric disorder other than PTSD.  The 
Board emphasizes that the May 1993 VA physician's 
characterization of the veteran's PTSD as severe was offered 
during an initial visit and apparently without the benefit of 
reviewing his case.  Therefore, this assessment is of little 
probative value.  

Considering the objective evidence of disability, the 
veteran's subjective complaints, and the medical opinion as 
to the severity of the veteran's impairment, the Board cannot 
conclude that the overall disability picture from PTSD at any 
time prior to November 4, 1993 more nearly approximates the 
criteria for a rating greater than 30 percent under Code 
9411.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 30 percent for PTSD, or an effective date 
earlier than November 4, 1993 for the 100 percent rating for 
PTSD.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1155, 5110; 
38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7 (2000); 38 C.F.R. § 
4.132, Code 9411 (1996). 


ORDER

A disability rating greater than 30 percent for PTSD prior to 
November 3, 1994 is denied.  An effective date earlier than 
November 3, 1994 for the award of a 100 percent rating for 
PTSD is denied.    



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

